1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 CARLA McCUTCHEN,

 8          Petitioner-Appellee,

 9 v.                                                                    NO. 31,236

10 RICHARD BIBB,

11          Respondent-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
13 Sarah M. Singleton, District Judge

14 Eileen R. Mandel
15 Santa Fe, NM

16 for Appellee

17 Kyser Law Firm, LLC
18 Stefanie L. Kyser
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.



6                                              ________________________________
7                                              JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 __________________________________
10 CELIA FOY CASTILLO, Chief Judge



11 __________________________________
12 JONATHAN B. SUTIN, Judge




                                           2